Title: Jerman Baker to Thomas Jefferson, 7 January 1816
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dear Sir,
             Richmond 7 Jany 1816
          
          Having left this place on the 17th Ulto in consequence of a severe attack of the Influenza, I had not the pleasure of receiving your favor untill the 2 Inst previous to which the Committee for Courts of Justice had made a favorable report on the Petition of Capt Miller. The subject is now before the House in the shape of a bill & of its final passage I entertain no doubt—I shall take pleasure in giving it my feeble support, as well on account of the Justice of the Application, as that you have said, it will be gratifying to you—
          
          A subject of considerable importance (the increase of the Banking Capital of the State) is at thatthis time submited to the Legislature, The Committee to whom several petitions on that subject were referred have made a lengthy report recommending the establishment of fifteen new and independant Banks. This is a subject with which I suspect that a very great majority of the Legislature are but little acquainted, & but few among them if any more anxious than myself to acquire information
          May I my good Sir, beg the favor of you to make such communication to me on this highly interesting subject as your leisure will permit
          I shall at all times be as desirous of opposing those measures injurious to the  interest of my Country as of supporting those which may promote its welfare & happiness
          Be pleased Sir to present my affectionate regards to Mrs Randolph & family & to accept assurances of my sincere esteem & high respect for yourself
          Jerman Baker
        